DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Diaphragm Pressure Transducer Has Diaphragm Between Upper Surface Of Fluidic Cavity And Outer Surface Of Body And Has Variable Thickness Across Region Between Upper Surface Of Fluidic Cavity And Outer Surface Located Below Strain Gauge

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 154 in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Richards et al (US 20120279309 A1) in view of Okada (US 5035148 A).
In regards to claim 21, Richards et al teaches a diaphragm pressure sensor (100) (Paragraph 0016) comprising a diaphragm (310) having a strain gauge (354) including a resistive element (Paragraphs 0017 & 0022; Figure 3), a fluidic inlet (318, i.e. pressure port) (Paragraph 0018) and a fluidic cavity (352) enclosed by a body (104, i.e. flange section) in fluidic communication with the fluidic inlet (318) (Paragraph 0021; Figure 3), the fluid cavity (352) extending between a bottom surface (338, i.e. sensor surface) and an upper surface (350, i.e. top surface), the upper surface (350) being located a distance from the bottom surface (338) (Figure 3), wherein the distance varies (wherein the distance varies based on the predetermined radius of the second circumferential groove (356) as seen in Figure 4; Paragraph 0023) across the area of the fluidic cavity (352) wherein the diaphragm (310) is located between the upper surface of the fluidic cavity (352) (Paragraphs 0020 & 0023; Figure 4).  However Richards et al does not teach a diaphragm pressure sensor further comprising a body having an outer surface, a strain gauge including a resistive element located on the outer surface and the diaphragm being located on the outer surface of the body.
	Okada teaches strain transducer (20) having a body (20) having an outer surface (Figure 18), a strain gauge (R) including a resistive element located on the outer surface, a diaphragm (10, i.e. semiconductor substrate) being located on the outer surface of the body (20) (Column 17, lines 28 – Column 18, lines 26; Figures 18 & 19).  It would have been obvious to one having skill in the art before the effective filing date of the invention being made to provide a strain gauge and a diaphragm being located on the outer surface as taught by Okada into the diaphragm pressure sensor of Richards for the purpose of detecting forces in respective axial directions or moments about respective axes using the origin as a working point in an XYZ three-dimensional coordinate system (Column 2, lines 23-27; Okada).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claim 1, Richards et al teaches a diaphragm pressure sensor (100) (Paragraph 0016) comprising a diaphragm (310) having a strain gauge (354) including a resistive element (Paragraphs 0017 & 0022; Figure 3), a fluidic inlet (318, i.e. pressure port) (Paragraph 0018) and a fluidic cavity (352) enclosed by a body (104, i.e. flange section) in fluidic communication with the fluidic inlet (318) (Paragraph 0021; Figure 3), the fluid cavity (352) extending between a bottom surface (338, i.e. sensor surface) and an upper surface (350, i.e. top surface), the upper surface (350) being located a distance from the bottom surface (338) (Figure 3), wherein the distance varies (wherein the distance varies based on the predetermined radius of the second circumferential groove (356) as seen in Figure 4; Paragraph 0023) across the area of the fluidic cavity (352) wherein the diaphragm (310) is located between the upper surface of the fluidic cavity (352) (Paragraphs 0020 & 0023; Figure 4).  
However Richards does not teach the structural limitations of diaphragm pressure transducer further comprising the diaphragm being located between the upper surface of the fluidic cavity and the outer surface of the body wherein the diaphragm includes a variable thickness across a region defined between the upper surface of the fluidic cavity and the outer surface located below the strain gauge in combination with the remaining limitations of independent claim 1.  The remaining claims are allowed due to their dependency.

In the Examiner’s opinion in regards to claim 11, Richards et al teaches a diaphragm pressure sensor (100) (Paragraph 0016) comprising a diaphragm (310) having a strain gauge (354) including a resistive element (Paragraphs 0017 & 0022; Figure 3), a fluidic inlet (318, i.e. pressure port) (Paragraph 0018) and a fluidic cavity (352) enclosed by a body (104, i.e. flange section) in fluidic communication with the fluidic inlet (318) (Paragraph 0021; Figure 3), the fluid cavity (352) extending between a bottom surface (338, i.e. sensor surface) and an upper surface (350, i.e. top surface), the upper surface (350) being located a distance from the bottom surface (338) (Figure 3), wherein the distance varies (wherein the distance varies based on the predetermined radius of the second circumferential groove (356) as seen in Figure 4; Paragraph 0023) across the area of the fluidic cavity (352) wherein the diaphragm (310) is located between the upper surface of the fluidic cavity (352) (Paragraphs 0020 & 0023; Figure 4).  
However Richards does not teach the diaphragm pressure transducer further comprising the method steps of providing a diaphragm pressure transducer structure having a body having an outer surface and a diaphragm; creating a variable diaphragm thickness in the diaphragm of the body wherein the variable diaphragm thickness configured to maximize strain output; and manufacturing a first diaphragm pressure transducer from the diaphragm pressure transducer structure in combination with the remaining limitations of independent claim 11.  The remaining claims are allowed due to their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakurai et al (US 7703340 B2) - The present invention relates to a force sensor chip and a force sensor, and particularly relates to the force sensor chip and the force sensor which detect an applied external force using a plurality of strain resistance elements.
Hirabayashi (US 7637174 B2) - The present invention relates to a force sensor and, more particularly, to a force sensor having a shock absorbing device for adjusting a ratio between a force component transmitted to a chip and a force component transmitted to a securing part in an external force applied to an input part of the sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L.J/           Examiner, Art Unit 2856             

/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856